DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 and 08 July 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (US 2019/0299675 – hereinafter Hattori.)
Regarding claim 1, 
	Hattori discloses a printing apparatus comprising: 
a printing unit [8 in figs. 2 and 9A-9C] configured to perform printing on a sheet [S; paragraph 0046]; 
a conveyance unit including a first rotating member [7a in figs. 9A-9C] and a second rotating member [70 in figs. 9A-9C] that nip and convey the sheet, and configured to hold the sheet by temporarily stopping the conveyance before completion of discharge of the sheet [as seen in fig. 9A; paragraphs 0043 and 0082-0087; also note roller pair 7b/7D]; 
a detection unit [21 in fig. 2; part of detection unit 212 in fig. 2] configured to detect a rotation of the first rotating member [paragraphs 0054 and 0079], 
a determination unit [20 in fig. 2; part of detection unit 212 in fig. 2] configured to determine whether the sheet has been pulled in a discharge direction based on a detection result of the detection unit in a case where the conveyance unit holds the sheet [paragraphs 0054, 0077-0079 and 0110]; and 
a control unit [100 in fig. 2] configured to, if the determination unit determines that the sheet has been pulled in the discharge direction, cause the conveyance unit to perform a discharging process of the sheet [paragraph 0078; as seen in figs. 9A-9C; see also paragraphs 0082-0087; additionally, also note that the inclusion of the word "when" renders the claim(s) indefinite because the claim does not disclose what happens when the conditional limitation is not met, thereby rendering the scope of the claim(s) unascertainable; a conditional limitation offers a plurality of options that does not need to be met in order for the reference to disclose the claimed invention.]

Regarding claim 2, 
	Hattori further discloses wherein if the detection unit has detected rotation of the first rotating member in the discharge direction, the determination unit determines that the sheet has been pulled in the discharge direction [paragraphs 0078-0087.]

Regarding claim 3, 
	Hattori further discloses the apparatus further comprising a sheet detection unit [20/20D in figs. 2 and 9A-9C] configured to detect an end of the sheet in a conveyance direction of the conveyance unit [paragraphs 0054, 0077-0079 and 0110], 
wherein the conveyance unit temporarily stops the conveyance of the sheet before a trailing end of the sheet passes a detection position of the sheet detection unit [as seen in fig. 9A.]

Regarding claim 4, 
	Hattori further discloses the apparatus further comprising a sheet detection unit [20/20D in figs. 2 and 9A-9C] configured to detect an end of the sheet in a conveyance direction of the conveyance unit [paragraphs 0054, 0077-0079 and 0110], 
wherein if the conveyance of the sheet is temporarily stopped after a trailing end of the sheet has passed a detection position of the sheet detection unit, the conveyance unit reversely conveys and stops the sheet such that the trailing end of the sheet is located on an upstream side of the detection position [note that the inclusion of the word "when" renders the claim(s) indefinite because the claim does not disclose what happens when the conditional limitation is not met, thereby rendering the scope of the claim(s) unascertainable; a conditional limitation offers a plurality of options that does not need to be met in order for the reference to disclose the claimed invention.]
Regarding claim 5, 
	Hattori further discloses the apparatus further comprising a notification unit [104 in fig. 2; paragraph 0052] configured to, if the conveyance unit temporarily stops the conveyance of the sheet, guide a user to pull the sheet in the discharge direction [as is well-known in the art; also note that the inclusion of the word "when" renders the claim(s) indefinite because the claim does not disclose what happens when the conditional limitation is not met, thereby rendering the scope of the claim(s) unascertainable; a conditional limitation offers a plurality of options that does not need to be met in order for the reference to disclose the claimed invention.]

Regarding claim 6, 
	Hattori further discloses wherein the discharging process is a process of restarting the conveyance of the sheet by the conveyance unit [in order to complete a printing operation on the sheet; paragraph 0109; as seen in figs. 10A-10B.]

Regarding claim 7, 
	Hattori further discloses wherein the discharging process is a process of releasing hold of the sheet by the conveyance unit [in order to complete a printing operation on the sheet; paragraph 0109; as seen in figs. 10A-10B.]

Regarding claim 8, 
	Hattori further discloses wherein the first rotating member and the second rotating member are arranged on an upstream of the printing unit in a conveyance direction of the conveyance unit [as seen in figs. 9A-9C.]
Regarding claim 9, 
	Hattori further discloses wherein the first rotating member and the second rotating member are arranged on a downstream of the printing unit in a conveyance direction of the conveyance unit [if the conveyance unit is taken to be roller pair 7b/7D.]

Regarding claims 10 and 11, 
The steps listed in these claims are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853